Citation Nr: 1019379	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from April 1980 to October 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In April 2009, the Board remanded the claims for additional 
development, to include a VA examination to address the 
nature, extent, and etiology of the Veteran's variously 
diagnosed respiratory disorders.  The case has now been 
returned to the Board for further appellate consideration.  


FINDING OF FACT

The Veteran's in-service bouts with upper respiratory 
conditions, variously diagnosed, to include bronchitis and a 
sinus infection, were acute and transitory and a continuing 
disability was not then present.  A chronic upper respiratory 
disorder, to include asthma and bronchitis, is not shown to 
have developed as a result of an established event, injury, 
or disease during service.


CONCLUSION OF LAW

A chronic upper respiratory disorder, to include asthma and 
bronchitis, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a letter to 
the Veteran from the RO in January 2007 specifically notified 
her of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
her claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence she was expected 
to provide; and (4) requesting the Veteran to provide any 
information or evidence in her possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of her service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
her representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The Veteran, through her representative has alleged the 
August 2009 evaluation was inadequate in that the examiner's 
medical opinion was not complete and does not contain the 
scientific basis needed to support the conclusions reached.  
The Board finds, however, that the examination in this case 
is adequate.  The examiner reviewed the entire claims file, 
noting the Appellant's medical history before examining her.  
His determination was based on the current complaints and 
objective findings on the evaluation.  The Board has reviewed 
the examination report and finds that it is adequate upon 
which to base a decision.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the January 2007 
letter mentioned above.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The Veterans service treatment records (STRs) are replete 
with treatment for various upper respiratory conditions, 
variously diagnosed, to include bronchitis and a sinus 
infection.  At time of service separation, she gave a history 
of ear, nose, and throat trouble, and while her inservice 
treatment for bronchitis was noted, no chronic respiratory 
condition was diagnosed or otherwise shown on clinical 
evaluation.

Postservice private records from 2007 show treatment and 
diagnosis for sinusitis and asthma.  VA records, to include a 
nurse's note from 2007, also reflect treatment for asthma.

Because of the inservice and postservice complaints and 
treatment for respiratory problems documented in the claims 
file, the Board remanded the claim in April 2009 for an 
examination to determine the nature, extent, and etiology of 
her variously diagnosed respiratory disorders.  

Private and VA treatment records added to the file from 2007 
through 2010 reflect that the Veteran continues to be seen 
for respiratory problems, to include sinusitis and asthmatic 
bronchitis.  

Upon VA examination in August 2009, the Veteran reported 
symptoms that occurred all year.  It was noted that from 
service, there was no record of treatment until 2007.  Her 
symptoms were worse, however, in hot and humid weather.  She 
became short of breath after climbing one flight of stairs.  
She denied chest pain and reported intermittent coughing with 
white mucous.  She reported night sweats and had been told 
that these were perimenopausal symptoms.  Her weight was 
stable.  Current treatment included the use of Albuterol, 
Singulair, and Loratidine.  Pulmonary function testing (PFT) 
revealed isolated reduction in mid flow rates suggestive of 
obstructive pathology.  There was significant improvement in 
flow rates following inhalation of bronchodilator.  

The VA examiner opined that the Veteran's asthma could not be 
linked to service based on review of the file and medical 
records.  While she had inservice documented treatment of 
acute bronchitis on two occasions, there were no chronic 
respiratory conditions found at time of separation from 
service.  Moreover, there was no documentation of treatment 
for asthma until 17 years after leaving the military.  

It is noted that the record does not contain a medical 
opinion favorable to the claim.

The Veteran is competent to describe her respiratory 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 
C.F.R. § 3.159(a)(2).  However, as a layperson, she is not 
competent to diagnose any medical disability or render an 
opinion as to the cause or etiology of any current disorder 
because she has not been shown to have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the competent evidence shows that the Veteran was 
treated for various upper respiratory conditions, to include 
bronchitis and a sinus infection, during service.  However, 
no chronic disorder was reported, to include at time of 
separation from service.  Many years later, she was noted to 
have chronic respiratory conditions, to include asthmatic 
bronchitis and sinusitis.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

Moreover, the current respiratory disabilities are not 
related to such infection, or to any other incident of 
service, as opined by VA examiner in 2009.  

As such, the preponderance of the evidence is against the 
service connection claim and there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the Veteran's service connection claim that would 
give rise to a reasonable doubt in favor of the Veteran; the 
benefit-of-the- doubt rule is not applicable, and the appeal 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection is denied for asthma.  

Service connection is denied for bronchitis.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


